Appeal and cross appeals from an order of the Supreme Court, Onondaga County (Thomas J. Murphy, J.), entered August 4, 2006 in a personal injury action. The order denied the motion and cross motion of defendants Peter W Greco and Deborah A. Greco for summary judgment, denied plaintiffs cross motion for partial summary judgment and denied the cross motion of defendants Paul M. Kurtz and Kurtz Transport, Ltd. Com. for summary judgment.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs. Present—Scudder, P.J., Gorski, Centra, Fahey and Green, JJ.